The previous Final Office Action is withdrawn.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.   
Election/Restrictions
Applicant elected, without traverse, Group (I), drawn to the compounds of formula (I), pyrrolo[2,3-d]pyrimidines and pyrrolo[2,3-b]pyridines, and compositions thereof, embraced by claims 1-11 and 13. Applicant has amended nonstatutory “use” claims 14-16, 18 and 19 from Group (III) to “method” claims. Based on the original presentaion of claims 14-16, 18 and 19, the claims are withdrawn from consideration. Therefore, upon allowable subject matter identified in the claims of Group (I), claims 14-16, 18 and 19 will be considered for rejoinder. 
Applicant elected the following species: the compound of Example 47, i.e. N-(3-((6-(4-((4,4-difluoropiperidin-l-yl)methyl)phenyl)-7H-pyrrolo[2,3-d]pyrimidin-4-yl)oxy)phenyl)acrylamide,

    PNG
    media_image1.png
    169
    201
    media_image1.png
    Greyscale
 and where claims 1, 2, 9-11 and 13 read on the elected species. The election of species is withdrawn and all of Group (I) has been searched.  
	In summary, claims 1, 2, 9-16 and 18-20 are pending and claims claims 1, 2, 9-11, 13 and 20 are under examination. Claim 20 is a new claim. Claims 12, 14-16, 18 and 19 are withdrawn based on the lack of unity restriction.  
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 
The priority date assigned to claims 1, 2, 9-16, 18 and 19 is the international filing date of December 26, 2017.
An English translation of priority document CN20171710068798.7 was submitted but the translation is not certified. 
Specification
The objection to the abstract of the disclosure is withdrawn based on the amendments submitted. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 17, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The objection of claim 1 because of the phrase “wherein said alkyl” is withdrawn based on the amendments.
The objection of claims 1 and 2 because of the phrase “wherein said alkyl, cycloalkyl or heterocyclyl” is withdrawn based on the amendments.
The objection of claim 1 because of the phrase “wherein said alkyl or alkoxyl” is withdrawn based on the amendments.
 claim 2 because of the term “and” should be inserted between “haloalkyl, and “haloalkoxyl” in the definition of R9” is withdrawn based on the amendments.
The objection of claim 2 because of the phrase “wherein said alkyl” is withdrawn based on the amendments.

Claim 1 is objected to because of the following informalities: the Ra at the end of the claim should be renamed, e.g. to Rm, so as not to be confused with the other Ra in the claim. The groups in the definition of R8 with the Ra should also be renamed accordingly.  Appropriate correction is required.
Claim Rejections
Claims 2 and 11 are rejected as each directed to an improper Markush group. These Markush claims are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine when the claim contains an improper grouping of alternatively useable species. In re Harnisch, 206 USPQ 300 (CCPA 1980). A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use. The species of the present claims do not share a ‘‘single structural similarity. Therefore, a rejection on the basis that the claims contain an ‘‘improper Markush grouping’’ is appropriate. The rejection of the claims will be maintained on the basis that the claims contain an ‘‘improper Markush grouping’’ until the claims are amended to include only species that share a single structural similarity and a common use, or the applicant presents a sufficient showing that the species in fact share a single structural similarity and a common use. 
i.e., an election of species). The prior art search did not find the elected species in the prior art, and the search has been extended to those additional species that fall within the scope of a permissible Markush claim. In other words, the search has been extended to the species that share a single structural similarity and a common use. Proper Markush claims will be examined for patentability over the prior art with respect to the elected species or group of indistinct species, as well as the species that share a single structural similarity and a common use with the elected species or group of indistinct species (i.e., the species that would fall within the scope of a proper Markush claim). Federal Register, Vol. 76, No. 27, 02-09-2011, page 7166.
	Claims 2 and 11, directed to the nonelected species, are withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species.
	To overcome the rejection, Applicant may choose to amend the claims to the elected Markush group, wherein W is nitrogen.  
	Applicant states the claims were amended to wherein W is nitrogen. However, claims 2 and 11 have not been amended to the elected Markush group. Therefore, the rejection is maintained. 

Claim Rejections - 35 USC § 112
The rejection of claims 1, 2 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the phrase “or mixture thereof” is withdrawn based on the amendments.
 claims 1, 2 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for a broad range or limitation together with a narrow range or limitation The rejection of claims 1, 2 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the phrase “or mixture thereof” is withdrawn based on the amendments.
The rejection of claim 9 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for the definition of L1-L2 is broader in claim 9, than claim 1, and therefore, does not further limit claim 1, is withdrawn.
The Examiner previously rejected claim 9 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. However, the claim was properly limiting and the claim may be amended back to the original language, wherein “L1-L2 is selected… -(CH2)m-, -O-, -NR6-, -S-, -SO-, SO2-, -CO-, -NH-CO-, -NH-SO2-, -CH2-O-, -CH2-S-, -CH2-CO-, -CH2-SO2-, -NR6-(CH2)m-NR6, -O-(CH2)mO-, -CH2-NR6- and -CO-NR6”. 
The rejection of claims 1, 2, 9-11 and 13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for pharmaceutically acceptable salts, does not reasonably provide enablement for prodrugs is withdrawn based on the amendments.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 20, the phrase “said heterocyclyl” lacks antecedent basis.
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The definition of W is broader than claim 1, from which claim 2 depends, and therefore, does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim 2 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The definition of R7 is broader than claim 1, from which claim 2 depends, and therefore, does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9-11, 13 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Na et al. (WO 2018088780, priority document filing date of 11/8/2016).
The reference teaches the following species:

    PNG
    media_image2.png
    139
    345
    media_image2.png
    Greyscale
  


    PNG
    media_image3.png
    289
    754
    media_image3.png
    Greyscale
, see page 7, compound 27 in the ‘780 reference, which is the same species found on page 9, the 9th species listed of the present application. These are several examples found in the ‘780 reference which read on the present claims although there may be more. The compositions are taught on page 33, claim 10. Therefore, said claims are anticipated by Na et al. 
Claim Rejections - 35 USC § 103
The rejection of claims 1, 2, 9 and 13 under 35 U.S.C. 103 as being unpatentable over Gray et al. (US 20120094999) is withdrawn based on the amendments.
 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSANNA MOORE/Primary Examiner, Art Unit 1624